Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-6, 22, 30-32, 35, 58-62, and 64-66 are pending.
Claim 14 is canceled.
Claims 3, 59-61, and 64-66 are withdrawn.
Claims 1, 2, 4-6, 22, 30-32, 35, 58, and 62 are under examination on the merits.

Rejections Withdrawn
35 U.S.C. 112(a)
The rejection of claim 14 under 35 U.S.C. § 112(a) as failing to provide an adequate written description of the invention and failing to provide an enabling disclosure without complete evidence either that the claimed biological materials are known and readily available to the public or complete evidence of the deposit of the biological materials is withdrawn in view of the cancellation of the claim.

Rejections Maintained
35 U.S.C. 103
The rejection of claims 1, 2, 5, 6, 22, 30-32, 35, 58, and 62 under 35 U.S.C. 103 as being
unpatentable over McCall et al. (Molecular Immunology, 36: 433-446, 1999) in view of Davé et al (MABS, 8(7): 1319-1335, published online: 08/2016) and Lindhofer et al. (US PG PUB 2002/0051780, publication date: 05/02/2002) is maintained.

The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over McCall et al.
(Molecular Immunology, 36: 433-446, 1999) in view of Davé etal (MABS, 8(7): 1319-1335,
published online: 08/2016) and Lindhofer et al. (US PG PUB 2002/0051780, publication date:
05/02/2002), as applied to claims 1, 2, 5, 6, 22, 30-32, 35, 58, and 62, and further in view of
Lehmann et al. (mAbs, 7(6): 1058-1071, 2015) is maintained.

Response to Arguments
In Applicant Arguments, dated 04/05/2022, Applicant asserts that McCall et al. teach away from modifying a bispecific antibody to comprise an anti-HSA domain - “McCall et al. teaches a bi-specific antibody with an anti-CD16 scFv component, NM3E2 and an anti-HER2 scFv component, Co.5. See Abstract. It also compares the features of its C6.5 x NM3E2 bs-scFv to another bi-specific antibody, bsAb 2B1, which also targets HER2 and CD16. See generally pages 437-443. In the discussion section, McCall et al. comments that ‘the larger size of the 2B1 bsAb (155 kDa vs 55 kDa) led to a prolonged retention in blood and normal tissues, resulting in an overall lack of specificity of the tumor retention,’ and that ‘the smaller size of the C6.5 x NM3E2 bs-scFv should permit more rapid diffusion through the tumor than is achieved with the 2B1 bsAb.’ Page 444. One of skilled in the art would understand that McCall et al. suggests that the 2B1 bsAb is inferior to the C6.5 x NM3E2 bs-scFv because of its larger size and prolonged retention in blood and normal tissues. Therefore, McCall et al. teaches away from adding an anti-HSA domain, which will necessarily increase the size of the antibody and, as the Office recognizes, prolong the serum half-life of the antibody.”
	Applicant’s arguments have been fully considered but are not deemed persuasive. Based upon the teachings of McCall et al., one of ordinary skill in the art would appreciate that smaller bispecific constructs, such as a bispecific scFv molecule, may have advantages over large bispecific constructs, such as a traditional bispecific antibody, which comprises two Fab fragments and an Fc region. For instance larger bispecific constructs may be retained longer in blood and normal tissues, thereby resulting in an overall lack of specificity of tumor retention. Additionally smaller bispecific constructs would be expected to diffuse more rapidly through the tumor compared to larger bispecific constructs. However one of ordinary skill in the art understands that there are trade-offs associated with modifying antibody molecules. Even though increasing the size of a bispecific antibody construct may have disadvantages, one of ordinary skill in the art would have had ample motivation to modify the bispecific construct of McCall et al. to comprise an anti-HSA Fv or dsFv, at least because such a modification would yield a bispecific construct with a longer half-life. This is an advantageous property for therapeutic drugs, because a longer half-life decreases the amount of drug administrations required to maintain an effective serum concentration, which improves drug safety profiles. Additionally even though the larger 2B1 bispecific antibody was associated with a lack of specificity of tumor retention and slower tumor diffusion compared to the smaller bispecific scFv, at p. 444, McCall et al. clearly teach that the larger bispecific antibody exhibited the same level of in vitro tumor killing as the smaller bispecific scFv. Furthermore even if the bispecific construct of McCall et al. were modified to comprise an anti-HSA Fv or dsFv, the modified construct would still be considerably smaller in size than a traditional bispecific antibody and therefore effective in penetrating tumors.
Taken together even though there are potential disadvantages associated with increasing the size of bispecific antibody constructs, based upon the references cited as well as the general knowledge and understanding of one of ordinary skill in the art, it is submitted that the claimed invention was prima facie obvious at the effective filing date of the invention. Applicant is reminded that according to MPEP 2143.02, although a reasonable expectation of success is required to support a determination that an invention is obvious, absolute predictability is not required. The rejection of the claims under 35 U.S.C. 103 is deemed proper and is maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642